51 F.3d 283
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard David LAVALLE, Defendant-Appellant.
No. 94-50502.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Richard David LaValle appeals his sentence under the Sentencing Guidelines imposed following this court's remand for resentencing in United States v. LaValle, No. 92-50533 (unpublished disposition) (9th Cir.  Feb. 28, 1994).  He contends that his 1987 Massachusetts conviction for assault and battery did not qualify as a predicate offense U.S.S.G. Sec. 4B1.2, the career offender provision of the Sentencing Guidelines, because the record does not demonstrate that he was represented by counsel or that he waived his right to representation.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
A defendant may not collaterally attack a prior conviction used to enhance his sentence under the Sentencing Guidelines unless the conviction was obtained in violation of his right to appointed counsel.  United States v. Fondren, 43 F.3d 1228, 1229 (9th Cir.1994).  Here, the docket sheet pertaining to LaValle's Massachusetts conviction indicates that he was assigned counsel.  Accordingly, LaValle's sentence is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3